Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
A search of the prior art failed to turn up each and every claimed limitation in a single reference or an appropriate combination of multiple references. In particular, the combination of the titanium and iron parts having the particular structures as claimed that have pressure applied thereto by opposed welding electrodes to form a joint between the first and second parts was not turned up in a search of the prior art. 
The closest prior art turned up in a search includes U.S. Patent Number 11,084,119. This reference sets forth joining steel and aluminum through a faying interface. (Claim 1) The welding gun is configured to provide electrical current and contact pressure needed to spot weld together the steel and aluminum. This reference does not set forth the materials or structure as set forth within the instant claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel J Schleis whose telephone number is (571)270-5636. The examiner can normally be reached 10 AM to 4 PM Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel J. Schleis
Primary Examiner
Art Unit 1784



/Daniel J. Schleis/Primary Examiner, Art Unit 1784